BILL OF COSTS

 TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                   No. 14-12-00873-CV

  Liberty Mutual Insurance Company and Nations Construction Management, Inc.

                                           v.

                          Heitkamp Swift Architects, Inc.

         (No. 2011-12048 IN 80TH DISTRICT COURT OF HARRIS COUNTY)


   TYPE OF FEE        CHARGES           PAID/DUE        STATUS           PAID BY
   E-TXGOV FEE           $5.00         05/21/2013       E-PAID             APE
   E-TXGOV FEE           $5.00         04/22/2013       E-PAID             ANT
      MT FEE            $10.00         03/19/2013       E-PAID             ANT
   E-TXGOV FEE           $5.00         03/19/2013       E-PAID             ANT
REPORTER'S RECORD       $858.00        02/20/2013        PAID              ANT
REPORTER'S RECORD      $2,321.80       02/19/2013        PAID              ANT
   CLK RECORD           $544.00        10/31/2012        PAID              ANT
   E-TXGOV FEE           $5.00         10/09/2012       E-PAID             ANT
    FILING FEE          $175.00        09/26/2012        PAID              ANT



 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                  are $3,928.80.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
 APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
 is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
 FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
 above numbered and styled cause, as the same appears of record in this office.
    IN TESTIMONY WHEREOF, witness
    my hand and the Seal of the COURT
    OF APPEALS for the Fourteenth District
    of Texas, May 14, 2015.




2